DETAILED ACTION

Response to Amendment
Amendments, filed on December 2, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The amended specification paragraphs have been accepted and entered into the file record.

Claim Objections
Claims 5, 15, 21 and 23 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 – 11, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (previously of record; U.S. Patent App. No. 2012/0219827 A1).
Regarding claim 1, Kim et al. disclose a magnetic recording medium (Paragraph 0018) comprising a substrate (Figure 2, element 228), a seed layer on the substrate (element 238a or 238b), an interlayer on the seed layer (element 240 – the ‘magnetic zero layer’), wherein the interlayer includes Co, Cr, Ru and an additional element selected from the group consisting of W, Ta, Mo and Nb (Paragraphs 0051 – 0055), and wherein the atomic percent of Ru within the interlayer is at least 25% (ibid, noting teaching of 20 – 40% in Paragraph 0055), an “underlayer” on the interlayer (element 248 – the exchange decoupling layer), and one or more magnetic recording layers on the underlayer (element 250), wherein the one or more magnetic recording layers comprises perpendicular magnetic anisotropy (Paragraphs 0018 and 0038).
The Examiner acknowledges that the structure is not exactly identical to that of applicants, noting the existence of additional layers.  However, Applicants’ claimed are cast in open (i.e. “comprising”) language and are, therefore, open to these additional layers being present.  Furthermore, the Examiner notes that the nomenclature of a layer (“interlayer”, “underlayer”, etc.) is not germane to the determination of patentability of a layer, as these are, at best, intended use limitations for what each inventor/applicant intends the layer to perform within the architecture of a magnetic recording medium (i.e. what one person may call an ‘interlayer’, another may term an ‘underlayer’ or ‘onset layer’ or ‘magnetic zero layer’).
While Kim et al. broadly disclose interlayers (magnetic zero layers) meeting the claimed elemental limitations, Kim et al. fails to explicitly disclose an embodiment comprising a CoCrRu(25 at% or more)X alloy, where X = one or more of W, Ta, Mo, Nb.
especially noting Paragraph 0055).
The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the various component percentages of each element through routine experimentation, especially given the teaching in Kim et al. that 20 – 40% of each element is within the expected range of suitability for such a ‘magnetic zero layer’.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kim et al. to use an interlayer (magnetic zero layer) meeting the claimed composition limitations as taught by Kim et al., as such a layer is within the knowledge of a person of ordinary skill in the art given the explicit teaching in Kim et al. regarding desired alloying elements and desired percentage ranges for said alloy.
Regarding claim 6, Kim et al. disclose the ‘underlayer’ (exchange break layer) comprises Ru (Paragraph 0039).
Regarding claim 8, Kim et al. disclose SUL meeting the claimed limitations (Figure 2, element 230).
Regarding claim 9, while Kim et al. only discloses that the magnetic layer may comprise a bilayer with a single exchange break layer, the Examiner notes that duplication of parts is well within the knowledge base of a skilled artisan and forming a stacked magnetic layer structure of (magnetic layer/exchange break layer)n, where n is 2+ is old in the perpendicular magnetic media arts (e.g. Co/Pt superlattice structures, etc.).  Since Kim et al. explicitly teach that these are perpendicular magnetic layers, the Examiner deems that the added limitations of claim 9 would have been obvious as a matter of mere substitution of functional equivalents to the single upper magnetic layer, given the open nature of the claims (with the exchange break layer read on Applicants’ “underlayer”).
Regarding claim 10, this claim is met by the disclosure above, as there is no additional ‘data storage device’ structure recited.
.

Claims 1, 4, 6, 8 – 11, 14, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. as applied above, and further in view of Ataka et al. (U.S. Patent No. 9,659,592 B2).
Kim et al. is relied upon as described above.
Regarding claims 1, 6, 8 -11, 16, 18, 19 and 22, while the Examiner maintains that Kim et al. renders obvious the claimed limitations for the reasons noted above, the Examiner acknowledges that the selection of a CoCrRuM, where M = one or more of Ta, Nb, Mo or W, from among the various CoCr alloys disclosed by Kim et al. may seem a bit of a ‘picking and choosing’ type position. 
However, in addition to the teachings in Kim et al., the Examiner notes that the prior art explicitly recognizes the use of these types of alloys, as exemplified by Ataka et al. (Abstract and at least col. 6, line 62 bridging col. 8, line 10).  While Ataka et al. does not teach a large enough Ru percentage, the Examiner notes that Kim et al. clearly teaches that 20-40 % of each of the alloying elements (i.e. Ru) can be used, as noted above.  Ataka et al. is merely providing specificity to select a CoCrRuM alloy meeting the claimed element requirements.
With regard to claims 4 and 14, Kim et al. fails to teach W as a selection for M. However, the Examiner deems that W and Mo and Ta are known functional equivalents in suitable high melting point metals added to CoCr alloys (Ataka et al., col. 8, lines 1 -10), with Kim et al. explicitly recognizing the addition of Mo and “other elements” (Paragraph 0055).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, W, Mo and Ta are functional equivalents in the field of suitable alloying elements for use with CoCrRu alloy layers, as taught by Kim et al. and Ataka et al., above.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kim et al. to use a CoCrRuM alloy layer meeting the claimed .

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. alone (in Paragraph No. 8, above) or Kim et al. in view of Ataka et al. (in Paragraph No. 9, above), either taken further in view of Srinivasan et al. (U.S. Patent No. 9,685,184 B1).
Kim et al. (and Ataka et al.) are relied upon as described above.  Kim et al. further disclose a NiFeW seed layer structure (Paragraph 0037), but fails to disclose one also containing the claimed Al element.
Srinivasan et al. is relied upon as in Paragraphs Nos 14 and 15 of the Office Action mailed on September 15, 2021, reproduced below.
However, Srinivasan et al. teach that NiFeAlW seed layers can be used in perpendicular media to facilitate good grain growth and highly uniform grains of the subsequently deposited layers (at least Title; Abstract; and col. 3, line 45 bridging col. 6, line 58).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kim et al. (alone) or Kim et al. in view of Ataka et al. to utilize the claimed seed layer as taught by Srinivasan et al., as such a seed layer in a perpendicular media application can lead to good grain growth and highly uniform grains.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 5, 15 and 21 are deemed allowable because there is insufficient specificity in the prior art to teach or render obvious the exact alloy composition claimed, given the lack of specificity in the prior art regarding the exact alloy elements and percentages to use.
Regarding claims 23 – 26, the Examiner notes that these specific lattice matching limitations combined with the specific structural limitations are not taught nor rendered obvious by the prior art of record for the following reasons.  First, Kim et al. does teach lattice matching with the magnetic zero layer…but with the subsequently deposited magnetic layer (not the underlayer) and none of the examples while they broadly teach 4% or less, their examples all fall between 3.6% and 4.6% - see Figure 5). The broad teaching in the prior art is not deemed sufficient given the significant difference in structure in the prior art versus Ataka et al. (which does not desire the high Ru content, which is known to impact the lattice matching, etc.).  As such, the Examiner deems that the combined limitations in these claims are neither taught, nor rendered obvious by, the prior art of record.
In addition, the Examiner notes that amendment to positively recite that the underlayer is ‘directly on’ the interlayer (or ‘in contact with’ the interlayer) would appear to overcome the art of record, which teaches that the magnetic zero layer must be in contact with the lower magnetic layer, not the non-magnetic exchange break layer.  While the Examiner has taken ‘exchange break layer’ to read on ‘underlayer’, the Examiner notes that the key feature is that both of these layers are non-magnetic Ru layers.  A skilled artisan would not interpret a magnetic layer as an ‘underlayer’.

Response to Arguments
The prior rejection of claims under 35 U.S.C § 102/103 – Various references
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. Ru content being at least 25%) no longer anticipated, nor rendered obvious, by the above noted rejection.
	
The rejection of claims under 35 U.S.C § 103(a) – Kim et al. alone or in view of various references
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that Ataka et al. fails to teach the use of Ru at the claimed concentration.  While the Examiner agrees with this, the Examiner notes that the combined teachings (i.e. Kim et al.) would naturally lead a skilled artisan to ranges of 20 – 40% when forming a magnetic zero layer per the Kim et al. requirements. Ataka et al. is merely provided as additional evidence that a skilled artisan would look to CoCrRuM-type layers meeting the claimed limitations as art recognized good CoCr-based non-magnetic layers for use in perpendicular magnetic recording.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uwasumi et al. (‘435 A1) teach CoCrRuMo, but only discusses lattice matching between this layer and the magnetic layer (not underlayer).  Kuboki (‘254 A1) disclose CoCrRuMo, but only example has 5% Ru.  Furamoto et al. (‘667 B1) discloses CoCrM and CoCrRu layers, but the CoCrM explicitly excludes Ru and the CoCrRu layer is always a ternary layer, with no additional elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. incorporation of at least 25% Ru, removal of the ‘preselected amount’ of lattice matching requirement, and positive recitation that the media must be a perpendicular recording media application) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 21, 2022